                                                            Case 4:19-cv-04311-JSW Document 31 Filed 10/07/19 Page 1 of 4


                                                     1   Bijal V. Vakil (SBN 192878)
                                                         WHITE & CASE LLP
                                                     2   3000 El Camino Real
                                                         Two Palo Alto Square, Suite 900
                                                     3   Palo Alto, CA 94306-2109
                                                         Telephone: 650.213.0300
                                                     4   Facsimile: 650.213.8158
                                                         Email:      bvakil@whitecase.com
                                                     5
                                                         ATTORNEYS FOR DEFENDANT
                                                     6   SQUARE, INC.

                                                     7   Joseph R. Saveri
                                                         Steven Noel Williams
                                                     8   JOSEPH SAVERI LAW FIRM, INC.
                                                         601 California Street, Suite 1000
                                                     9   San Francisco, CA 94108
                                                         Telephone: (415) 500-6800
                                                    10   Facsimile: (415) 395-9940
                                                         Email: jsaveri@saverilawfirm.com
                                                    11   Email: swilliams@saverilawfirm.com

                                                    12   Aaron A. Myers
                                                         Niall Andrew MacLeod
                                                    13   Diane Lee Peterson
                                                         KUTAK ROCK LLP
                                                    14   60 South Sixth Street, Suite 3400
W HITE & C ASE LLP




                                                         Minneapolis, MN 55402
                     ATTORNEYS AT LAW




                                                    15   Telephone: (612) 334-5000
                                        PALO ALTO




                                                         Email: aaron.myers@kutakrock.com
                                                    16   Email: niall.macleod@kutakrock.com
                                                         Email: diane.peterson@kutakrock.com
                                                    17
                                                         ATTORNEYS FOR PLAINTIFF
                                                    18   4361423 CANADA INC.,
                                                         D/B/A ANYWHERECOMMERCE
                                                    19

                                                    20                                     UNITED STATES DISTRICT COURT

                                                    21                               NORTHERN DISTRICT OF CALIFORNIA

                                                    22                                            OAKLAND DIVISION

                                                    23    4361423 CANADA INC. d/b/a                           Case No. 4:19-cv-04311-JSW
                                                          ANYWHERECOMMERCE,
                                                    24                                                        JOINT NOTICE OF MOTION
                                                                              Plaintiff,                      AND MOTION TO STAY CASE
                                                    25                                                        PENDING IPRS
                                                                  v.
                                                    26                                                        DATE:    December 6, 2019
                                                          SQUARE, INC.,                                       TIME:    9:00 a.m.
                                                    27                                                        JUDGE:   The Honorable Jeffrey S. White
                                                                             Defendant.
                                                    28                                                        CTRM:    5, 2nd Floor


                                                                                                        -1-
                                                         Joint Motion to Stay Case Pending IPRs                              Case No.: 4:19-cv-04311-JSW
                                                               Case 4:19-cv-04311-JSW Document 31 Filed 10/07/19 Page 2 of 4


                                                     1            TO THE COURT AND TO ALL PARTIES OF RECORD:

                                                     2            PLEASE TAKE NOTICE that 4361423 Canada Inc. d/b/a AnywhereCommerce (“AC”)

                                                     3   and Square, Inc. (“Square”), collectively the “Parties,” hereby file this Joint Motion to Stay Case

                                                     4   Pending IPRS to be heard on December 6, 2019, at 9:00 a.m. or as soon thereafter as counsel may

                                                     5   be heard before the Honorable Jeffrey S. White in Courtroom 5 in the United States District Court

                                                     6   for the Northern District of California, Oakland Division, 1301 Clay Street, Oakland, California.

                                                     7            The Parties file this joint motion to stay the action against Square in view of Square’s

                                                     8   recently-filed petitions for inter partes review (“IPRs”) of U.S. Patent No. 8,286,875 (the “’875

                                                     9   patent”) (IPR2019-01625 and IPR2019-01626), U.S. Patent No. 8,281,998 (the “’998 patent”)

                                                    10   (IPR2019-01627 and IPR2019-01628), U.S. Patent No. 9,269,084 (the “’084 patent”) (IPR2019-

                                                    11   01629 and IPR2019-01630), U.S. Patent No. 9,016,566 (the “’566 patent”) (IPR2019-01649),

                                                    12   U.S. Patent No. 9,311,637 (the “’637 patent”) (IPR2019-01650), U.S. Patent No. 9,443,239 (the

                                                    13   “’239 patent”) (IPR2019-01651), U.S. Patent No. 9,613,351 (the “’351 patent”) (IPR2019-

                                                    14   01652), and U.S. Patent No. 9,818,107 (the “’107 patent”) (IPR2019-01653 and IPR2019-01654).
W HITE & C ASE LLP
                     ATTORNEYS AT LAW




                                                    15            Consistent with the intent of the America Invents Act to resolve patent challenges more
                                        PALO ALTO




                                                    16   efficiently, Square and AC respectfully request the Court stay this action pending Final Written

                                                    17   Decisions from the Patent Trial and Appeal Board (“PTAB”). See Oyster Optics, LLC v. Ciena

                                                    18   Corp., No. 17-cv-05920-JSW, 2018 U.S. Dist. LEXIS 225498 at *3 (N.D. Cal. Jan. 29, 2018)

                                                    19   (White, J.).

                                                    20            As the PTAB proceedings will likely provide guidance to streamline and narrow the case,

                                                    21   Square and AC respectfully request the Court grant the Parties’ joint motion to stay this case

                                                    22   pending Final Written Decisions from the PTAB. The Parties are prepared to submit periodic

                                                    23   joint status reports to apprise the Court of the PTAB proceedings and to comply with any

                                                    24   additional requirements the Court may require.

                                                    25   ///

                                                    26   ///

                                                    27   ///

                                                    28   ///

                                                                                                          -2-
                                                         Joint Motion to Stay Case Pending IPRs                                 Case No.: 4:19-cv-04311-JSW
                                                            Case 4:19-cv-04311-JSW Document 31 Filed 10/07/19 Page 3 of 4


                                                     1                                            Respectfully submitted,

                                                     2
                                                         Dated:   October 7, 2019                 KUTAK ROCK LLP
                                                     3
                                                                                                  By: /s/ Niall A. MacLeod
                                                     4                                                Niall A. MacLeod
                                                     5                                                 Attorneys for Plaintiff
                                                                                                       4361423 Canada Inc.,
                                                     6                                                 d/b/a AnywhereCommerce
                                                     7   Dated:   October 7, 2019                 WHITE & CASE LLP
                                                     8                                            By: /s/ Bijal V. Vakil
                                                                                                      Bijal V. Vakil
                                                     9
                                                                                                       Attorneys for Defendant
                                                    10                                                 Square, Inc.
                                                    11

                                                    12

                                                    13

                                                    14
W HITE & C ASE LLP
                     ATTORNEYS AT LAW




                                                    15
                                        PALO ALTO




                                                    16

                                                    17

                                                    18

                                                    19

                                                    20

                                                    21

                                                    22

                                                    23

                                                    24

                                                    25

                                                    26

                                                    27

                                                    28

                                                                                                    -3-
                                                         Joint Motion to Stay Case Pending IPRs                            Case No.: 4:19-cv-04311-JSW
                                                            Case 4:19-cv-04311-JSW Document 31 Filed 10/07/19 Page 4 of 4


                                                     1                                   CERTIFICATE OF CONFERENCE

                                                     2            The undersigned counsel for Square Inc. discussed this Motion with counsel for Plaintiff

                                                     3   on October 7, 2019, and all parties consented to the filing of this Motion.

                                                     4   Dated:    October 7, 2019                              WHITE & CASE LLP
                                                     5                                                          By: /s/ Bijal V. Vakil
                                                                                                                    Bijal V. Vakil
                                                     6
                                                                                                                     Attorneys for Defendant
                                                     7                                                               Square, Inc.
                                                     8

                                                     9                                               ATTESTATION

                                                    10            Pursuant to Civil L.R. 5-1(i)(3), the filer attests that all other signatories listed, and on

                                                    11   whose behalf this filing is submitted, concur in the filing’s content and have authorized the filing.

                                                    12
                                                         Dated:    October 7, 2019                              WHITE & CASE LLP
                                                    13
                                                                                                                By: /s/ Bijal V. Vakil
                                                    14                                                              Bijal V. Vakil
W HITE & C ASE LLP
                     ATTORNEYS AT LAW




                                                    15                                                               Attorneys for Defendant
                                        PALO ALTO




                                                                                                                     Square, Inc.
                                                    16

                                                    17

                                                    18                                       CERTIFICATE OF SERVICE

                                                    19            The undersigned hereby certifies that all counsel of record who are deemed to have

                                                    20   consented to electronic service are being served this 7th day of October 2019, with a copy of this

                                                    21   document via the Court’s CM/ECF system pursuant to Local Rule CV-5(a)(3).

                                                    22   Dated:    October 7, 2019                              WHITE & CASE LLP
                                                    23                                                          By: /s/ Bijal V. Vakil
                                                                                                                    Bijal V. Vakil
                                                    24
                                                                                                                     Attorneys for Defendant
                                                    25                                                               Square, Inc.
                                                    26

                                                    27

                                                    28

                                                                                                             -4-
                                                         Joint Motion to Stay Case Pending IPRs                                    Case No.: 4:19-cv-04311-JSW
